                                                       1    Kelly H. Dove, Esq. (NV Bar No. 10569)
                                                            Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            kdove@swlaw.com
                                                       5    tlewis@swlaw.com
                                                       6    Attorneys for Plaintiffs Wells Fargo Bank,
                                                            N.A., and Federal National Mortgage
                                                       7    Association
                                                       8                                          DISTRICT COURT
                                                       9                                     CLARK COUNTY, NEVADA
                                                      10

                                                      11    WELLS FARGO BANK, N.A. and                          Case No.:     2:17-cv-01517-RFB-VCF
                                                            FEDERAL NATIONAL MORTGAGE
                                                      12    ASSOCIATION,
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                           Plaintiffs,                  STIPULATION AND ORDER
                    Las Vegas, Nevada 89169




                                                                                                                EXTENDING TIME TO FILE
                         LAW OFFICES

                          702.784.5200




                                                      14    vs.                                                 RESPONSE TO PINE BARRENS
                               L.L.P.




                                                                                                                STREET TRUST’S COUNTER CLAIM
                                                      15    PINE BARRENS STREET TRUST; RMI
                                                            MANAGEMENT, LLC; VENEZIA                            (SECOND REQUEST)
                                                      16    COMMUNITY ASSOCIATION,
                                                      17                           Defendants.
                                                      18
                                                            VENEZIA COMMUNITY ASSOCIATION,
                                                      19
                                                                                   Cross Claimant,
                                                      20
                                                            vs.
                                                      21
                                                            RED ROCK FINANCIAL SERVICES,
                                                      22
                                                                                   Cross Defendant.
                                                      23

                                                      24          Plaintiffs/Counter-Defendants Wells Fargo Bank, N.A., and Federal National Mortgage
                                                      25   Association (“Plaintiffs”) and Defendant/Counter-Plaintiff Pine Barrens Street Trust (“Pine
                                                      26   Barrens”), by and through their respective counsel (collectively the “Parties”), hereby stipulate and
                                                      27   agree to extend the time for Plaintiffs to respond to Pine Barrens’ Counterclaim [ECF Doc. 70]
                                                      28   (“Counterclaim”). The Counterclaim was filed April 30, 2019. This is the second request for an
                                                       1   extension of time to respond to the Counterclaim. The original deadline for response was May 21,
                                                       2   2019. The Parties previously agreed to extend the deadline to June 14, 2019.
                                                       3          WHEREAS, Plaintiffs require an additional short extension of time to review the
                                                       4   Counterclaim and related documents and evaluate the arguments therein;
                                                       5          WHEREAS, Plaintiffs requested, and Pine Barrens agreed, to extend the time for Plaintiffs
                                                       6   to respond; and
                                                       7          WHEREAS, this request is not made for purposes of delay and is supported by good cause.
                                                       8          NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS
                                                       9   HEREBY STIPULATED AND AGREED, by and between the Parties, as follows:
                                                      10          1.     Plaintiffs shall have until June 28, 2019 to respond to the Counterclaim.
                                                      11     Dated: June 13, 2019                             Dated: June 13, 2019
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                            SNELL & WILMER L.L.P.                             LAW OFFICES OF MICHAEL F. BOHN,
                                                                                                              ESQ., LTD.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                            By: /s/ Tanya N. Lewis                            By: /s/ Michael F. Bohn________________
                               L.L.P.




                                                      15       Kelly H. Dove, Esq. (NV Bar No. 10569)           Michael F. Bohn (NV Bar No. 1641)
                                                               Tanya N. Lewis, Esq. (NV Bar No. 8855)           Adam R. Trippiedi (NV Bar No. 12294)
                                                      16       3883 Howard Hughes Parkway, Suite                2260 Corporate Circle, Suite 480
                                                               1100                                             Henderson, Nevada 89074
                                                      17       Las Vegas, Nevada 89169
                                                                                                                   Attorneys for Defendant Pine Barrens
                                                      18       Attorneys for Plaintiffs Wells Fargo Bank,
                                                               N.A., and Federal National Mortgage                 Street Trust
                                                      19       Association
                                                                                                                   *e-signed with permission
                                                      20
                                                                                                       ORDER
                                                      21

                                                      22                                                          IT IS SO ORDERED:

                                                      23
                                                                                                                   __________________________________
                                                      24                                                           UNITED STATES MAGISTRATE JUDGE
                                                      25                                                                    6-18-2019
                                                                                                                  DATED:________________________
                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                       1   Respectfully submitted,
                                                       2       SNELL & WILMER L.L.P.
                                                       3   By: /s/ Tanya N. Lewis
                                                       4       Kelly H. Dove, Esq. (NV Bar No. 10569)
                                                               Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                       5       3883 Howard Hughes Parkway, Suite 1100
                                                               Las Vegas, Nevada 89169
                                                       6       Telephone: (702) 784.5200
                                                               Facsimile: (702) 784.5252
                                                       7
                                                               Attorneys for Plaintiffs Wells Fargo Bank,
                                                       8       N.A., and Federal National Mortgage
                                                               Association
                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically transmitted the foregoing STIPULATION
                                                       3   AND [PROPOSED] ORDER EXTENDING TIME TO FILE RESPONSE TO DEFENDANT
                                                       4   PINE BARRENS STREET TRUST’S COUNTERCLAIM to the Clerk’s Office using the
                                                       5   CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all counsel in this
                                                       6   matter; all counsel being registered to receive Electronic Filing.
                                                       7
                                                           Michael F. Bohn, Esq. (NV Bar 1641
                                                       8   Adam F. Trippiedi, Esq. (NV Bar 12294)
                                                           LAW OFFICES OF MICHAEL F. BOHN,
                                                       9   ESQ., LTD.
                                                           376 East Warm Springs Road, Suite 140
                                                      10   Las Vegas, NV 89119
                                                           Tel: 702-642-3113
                                                      11   Fax: 702-642-9766
                                                           mbohn@bohnlawfirm.com
                                                      12   atrippiedi@bohnlawfirm.com
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Attorneys for Defendant Pine Barrens Street
                    Las Vegas, Nevada 89169




                                                           Trust
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15            DATED this 13th day of June, 2019.
                                                      16
                                                                                                          /s/ Susan Ballif
                                                      17                                                 An employee of SNELL & WILMER L.L.P.
                                                      18   4823-9474-5497

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -4-
